PER CURIAM.
The only question which requires discussion in the instant case is whether the plaintiff was an employee of the defendant within the meaning of Section 8(e) of the Selective Training and Service Act, 50 U.S. C.A.Appendix, § 308(e). As this court stated in Kay v. General Cable Corporation, 144 F.2d 653, 654, the provisions of the statute are to be liberally interpreted in favor of the veteran. Having this in mind and after ^careful consideration of the briefs and the points raised by counsel at the oral argument we are convinced that the court below committed no error in holding that the plaintiff was “in the employ” of the defendant.
Accordingly the judgment of the court below will be affirmed.